1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Applicant’s Amendment, filed 02/28/2020, is acknowledged.
3.  Claims 1-20 are pending 
4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1-18, drawn to a pharmaceutical composition, comprising: an integrin binding peptide comprising a knottin protein scaffold comprising an engineered integrin binding loop that binds to at least one of αvß5 integrin, αvß3 integrin and α5ß1 integrin, wherein the integrin binding peptide comprises an amino acid sequence at least 90% identical to the amino acid sequence of a peptide of any one of SEQ ID NO:23 through SEQ ID NO:52; and a pharmaceutically acceptable carrier, classified in Class/subclass C07K 9/00, 2319/00 and 14/00.

Claims19-20, drawn to a method, comprising: administering to a subject the pharmaceutical , comprising: an integrin binding peptide comprising a knottin protein scaffold comprising an engineered integrin binding loop that binds to at least one of αvß5 integrin, αvß3 integrin and α5ß1 integrin, wherein the integrin binding peptide comprises an amino acid sequence at least 90% identical to the amino acid sequence of a peptide of any one of SEQ ID NO:23 through SEQ ID NO:52; and a pharmaceutically acceptable carrier, classified in Class A61K, subclass 39/44, 39/00 and Class/subclass G01N 33/53.

The inventions are distinct, each from the other because of the following reasons:

5.  Groups I and II are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the integrin binding peptide of Group I can be used for affinity purification, in addition to the methods recited.









Species Election

6.  Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

If Group I or II is elected, Applicant is required to elect:

(i) a particular integrin (e.g., αvß5 integrin, αvß3 integrin, α5ß1 integrin, or a particular combination thereof (i.e., at least one, two or more)) such as the one recited in claims 1 and 16.  

(ii) integrin binding peptide (e.g., SEQ ID NO: 23, SEQ ID NO: 33 or SEQ ID NO: 52) such as the one recited in claim 1-5.  

(iii) A specific binding loop portion comprising specific X1 through X11 (e.g., A, G, G, W, A, P, A, and G) ) such as the one recited in claims 11-14.
 
These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

7.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 



In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

February 10, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644